DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I in the reply filed on 05/25/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 9-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/25/2021.

Claim Status
Claims 1-21 are pending.
Claims 9-15 are withdrawn from consideration.
Claims 1 and 16-21 are currently amended.
Claims 1-8 and 16-21 are examined on the merits.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 16-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Niu et al (WO 2016/007948 A1).
The claims are drawn to methods of editing a polynucleotide in a genome of a target cell comprising, providing a Cas endonuclease, a heterologous morphogenic factor, and incubating the target cell to allow for the Cas endonuclease and guide RNA to form a complex that binds to and nicks or cleaves the target polynucleotide, wherein the editing results in at least on molecular alteration of at least one polynucleotide (claim 1), wherein the compositions of (a) and (b) are provided on different constructs (claim 2), wherein the morphogenic factor is WUS, ODP, or BBM (claim 16), wherein the method further comprises introducing a polynucleotide modification template or a heterologous donor DNA (claims 17-18), wherein the method further comprises regenerating an organism from the cell (claim 20), wherein the cell is a plant cell and traits changed include increased fertility and drought tolerance (claims 19 and 21). 
 	Niu et al disclose that use of double strand break inducing agents including Cas and donor DNA being provided to a cell on plasmids while being co-bombarded with .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niu et al (WO 2016/007948 A1) as applied to claims 1-2 and 16-21 above.

	Niu et al teach all the limitations of claim 1. 
	Niu et al do not teach these methods for providing the morphogenic factor.
	At the time of filing, it would have been prima facie obvious to a person of ordinary skill in the art provide a morphogenic factor in a number of ways and each would have potential advantages and disadvantages that would have been apparent to a person of ordinary skill in the art. One obvious design choice would have been to provide the morphogenic factor and the Cas gene on the same construct which would eliminate the need for co-bombardment, thus potentially increasing transformation efficiency. The drawback would be that the morphogenic factor would need to be placed on the construct such that it is transiently provided. One solution would be to place this outside the T-DNA borders if Agrobacterium transformation is being used, because only DNA within the borders gets integrated into the target genome. Such a construct design would have been apparent to a person ordinary skill in the art at the time of invention. Another possibility is that the morphogenic factor is provided transiently via upregulation of an endogenous gene. Methods of increasing expression of endogenous genes were well known in the art at the time of invention (such as activator domains fused to engineered zinc fingers or TALs) and the Examiner is taking official notice as to this .   

Claim 4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niu et al (WO 2016/007948 A1) as applied to claims 1-2 and 16-21 above and further in view of Ziemienowicz et al 2015 (Cell-Penetrating Peptides: Methods and Protocols, Methods in Molecular Biology 1324).
The claims are drawn to the method of claim 1 wherein the compositions are provided on the same construct, wherein the morphogenic factor is provided as protein, or wherein the Cas endonuclease and/or morphogenic factor is fused to a cell penetrating peptide. 	
Niu et al teach all the limitations of claim 1.
	Niu et al do not teach to deliver the composition(s) as peptides. 
	Ziemienowicz et al teach that the use of cell penetrating peptides to provide protein to a plant cell (Section 4.4). 
	At the time of filing, it would have been prima facie obvious to a person of ordinary skill in the art to provide the morphogenic factor as a protein to a plant and that the use of a CPP would aid in delivery of the protein into the target plant cell. A person of ordinary skill would have been motivated to provide the morphogenic factor as a protein as a protein, because there would be no concern that the morpogenic factor encoding DNA would unintentionally be incorporated in the target cell. As such, claims 4 and 7 is/are rejected under 35 U.S.C. 103 as being obvious.

Claim Objections
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R KEOGH whose telephone number is (571)272-2960. The examiner can normally be reached on M-Th 7-4:30, half day on Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou, can be reached on (571) 272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MATTHEW R KEOGH/
Primary Examiner, Art Unit 1663